             2:19-cv-02338-CSB-EIL # 1           Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

GORDON FELL,                                 )
                                             )
               Plaintiff                     )       Cause No. 2:19-cv-440
                                             )
vs.                                          )
                                             )
McLANE/MIDWEST, INC.,                        )
d/b/a McLANE MIDWEST,                        )
                                             )
               Defendant.                    )

                 COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

       Plaintiff, Gordon Fell, by counsel and as his Complaint for Damages against Defendant, states as

follows:

                                       PARTIES, JURISDICTION AND VENUE


       1.      Plaintiff, Gordon Fell, is currently a resident of Vigo County and a former employee of

Defendant.


       2.      Defendant, McLane/Midwest, Inc. d/b/a McLane Midwest (hereinafter “McLane”) is an

employer as defined by 29 U.S.C. § 201, et. seq. that conducts business in the State of Indiana.


       3.      Mr. Fell invokes this Court’s federal question jurisdiction pursuant to 28 U.S.C. §§ 1331.


       4.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391.


                                GENERAL FACTS & SPECIFIC ALLEGATIONS

       5.      Mr. Fell is over forty (40) years of age and had been employed by Defendant for twenty-

two (22) years as a truck driver.
             2:19-cv-02338-CSB-EIL # 1          Page 2 of 4



       6.      In or around September, 2016, Plaintiff was released by his doctor to return to work

without restrictions following a five (5) month leave of absence to recover from knee replacement

surgery.

       7.      Upon his return, Mr. Fell passed the DOT physical but was unable to pass the

Defendant’s strength test requiring him to lift half of his body weight.

       8.      The Defendant then terminated Plaintiff’s employment on November 11, 2016.

       9.      Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) (“Charge No. 470-2017-00910”) on or around January 10, 2017, alleging

discrimination based on age and disability.

       10.     The EEOC issued Plaintiff a Right-to-Sue Letter on or around June 19, 2019, the EEOC

issued Plaintiff a Right-to-Sue letter.

                                                COUNT I
                                          AGE DISCRIMINATION

       11.     Plaintiff incorporates by reference paragraphs one through ten (10) above.

       12.     Plaintiff, a sixty-three (63) year old male is over the age of forty and thus a member of a

protected class.

       13.     Plaintiff met all of Defendant’s legitimate performance expectations.

       14.     Plaintiff’s job typically required him to lift between twenty (20) and thirty (30) pounds.

       15.     Defendant’s strength test required Plaintiff to lift one half of his body weight, which was

unnecessary to perform his duties.

       16.     Defendant’s strength test has an adverse impact on older employees.

       17.     Defendant thus terminated Plaintiff’s employment because of his age.

       18.     As a result of Defendant’s actions, Plaintiff suffered damages, including but not limited

to, lost wages and benefits, liquidated damages and attorney fees.
              2:19-cv-02338-CSB-EIL # 1         Page 3 of 4



        19.     The Defendant’s actions are in violation of the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. §621, et. sec.

        WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of unpaid wages,

liquidated damages, back pay, prejudgment interest, reasonable attorney fees, costs and all other

appropriate relief.

                                                COUNT II
                                               DISABILITY

        20.     Plaintiff incorporates by reference paragraphs one through nineteen (19) above.

        21.     Plaintiff had a disability that was made know to the Defendant during his term of

employment, specifically a degenerative knee condition that required knee replacement surgery.

        22.     Although Plaintiff’s knee was replaced, his new knee affected his daily activities,

including his ability to lift heave objects.

        23.     Plaintiff met all of Defendant’s legitimate performance expectations, which included the

loading and unloading of packages weighing around twenty (20) to thirty (30) pounds.

        24.     Defendant nevertheless refused to accommodate Plaintiff’s disability and/or perceived

disability by requiring him to pass an unnecessary strength test and terminated Plaintiff’s employment.

        25.     Defendant’s decision to terminate Plaintiff’s employment because of his disability and/or

perceived disability.

        26.     As a result of Defendant’s actions, Plaintiff suffered damages, including but not limited

to, lost wages and benefits, compensatory damages and attorney fees.

        27.     The Defendant’s actions are in violation of the Americans with Disabilities Act (“ADA”),

42 U.S.C. §12101, et. sec.
             2:19-cv-02338-CSB-EIL # 1           Page 4 of 4



                                            PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of unpaid wages,

compensatory damages, back pay, prejudgment interest, reasonable attorney fees, costs and all other

appropriate relief.

                                                              Respectfully submitted,

                                                              HENN HAWORTH CUMMINGS & PAGE

                                                              /s/ Paul J. Cummings
                                                              David M. Henn, #18002-49
                                                              Paul J. Cummings, #22713-41


                                        REQUEST FOR JURY TRIAL

       Plaintiff, by counsel, respectfully requests this cause be tried by jury.


                                                              Respectfully submitted,

                                                              HENN HAWORTH CUMMINGS & PAGE

                                                              /s/ Paul J. Cummings
                                                              David M. Henn, #18002-49
                                                              Paul J. Cummings, #22713-41

HENN HAWORTH CUMMINGS & PAGE
1634 West Smith Valley Road – Suite B
Greenwood, IN 46142
317-885-0041 - phone
888-308-6503 - fax
